Citation Nr: 1639764	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-36 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to an earlier effective date prior to December 26, 2010 for the grant of service connection for ischemic heart disease.

2.  Entitlement to a higher initial rating for service-connected ischemic heart disease, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, including service in Vietnam.

This case came to the Board on appeal from a June 2013 RO decision that granted service connection and a 10 percent rating for ischemic heart disease effective from January 1, 2011.  The Veteran appealed for a higher initial rating and for an earlier effective date.  

A videoconference hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In an August 2014 decision and remand, the Board in pertinent part, granted an earlier effective date of December 26, 2010 for the award of service connection for ischemic heart disease.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 memorandum decision, the Court vacated only that part of the Board's August 2014 decision that denied entitlement to an earlier effective date prior to December 26, 2010 for the grant of service connection for ischemic heart disease, and remanded that issue to the Board for readjudication consistent with its decision.  The case was subsequently returned to the Board.

In its August 2014 decision, the Board also remanded the issue of entitlement to a higher initial rating for ischemic heart disease to the Agency of Original Jurisdiction (AOJ) for additional development.  While this issue was in remand status, in an October 2014 rating decision, the AOJ effectuated the grant of an earlier effective date of December 26, 2010 for the award of service connection for ischemic heart disease.

Additional development was subsequently completed with regard to the issue of entitlement to a higher rating for ischemic heart disease, and that issue is also in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

In its January 2016 memorandum decision, the Court vacated the Board's August 2014 decision that denied entitlement to an earlier effective date prior to December 26, 2010 for the grant of service connection for ischemic heart disease.  The Court determined that the Veteran identified potentially relevant records, including a December 2010 thallium stress test and a prior Persantine echocardiogram stress test, both of which are relevant to his claim for an earlier effective date, but which were not part of the record when the Board made its August 2014 decision.  In this regard, the Court noted that the Board had remanded the claim for a higher initial rating for this disability because there were outstanding relevant private medical records that needed to be obtained, to include the December 2010 thallium stress test.  The Court determined that VA did not make "reasonable efforts" to obtain these relevant records, citing 38 U.S.C. § 5103A(a)(1).  On remand, the Board was instructed to obtain all potentially relevant records identified by the Veteran, to include the December 2010 thallium stress test and the Persantine echocardiogram stress test performed in approximately 2005 that was referenced in a November 2010 VA examination report.   

The Court also found that the Board failed to make an explicit adequacy determination as to the November 2010 and May 2013 VA examinations, and that since additional medical records must be obtained on remand, the Board should consider whether a new examination is required after all relevant records are obtained.

With regard to the claim for a higher rating for ischemic heart disease, the Board remanded this issue in August 2014, in order for the AOJ to obtain additional relevant medical records, including the December 2010 private thallium stress test, and for a VA cardiac examination.  
Some of the remand actions were completed.  A VA examination of the Veteran's ischemic heart disease was conducted in March 2016, and the AOJ sent a letter to the Veteran in early March 2016 requesting additional medical records, to include the report of the 2010 private thallium stress test.  In response, the Veteran submitted a March 2016 release form (authorization to disclose information to VA (VA Form 21-4142)), and reported treatment at Mercy Hospital from June 2005 to the present, and the AOJ subsequently obtained additional private medical records from that facility in May 2016.  Unfortunately these additional private medical records do not include the complete report of the December 2010 thallium stress test, or the 2005 Persantine echocardiogram stress test that was referenced in a November 2010 VA examination report.  (The Board notes that a summary of the December 2010 stress thallium test is contained in a January 2012 private treatment note by Dr. M.H. of Mercy Hospital, which is on file.)
The private medical records on file relating to treatment for a cardiac condition include private medical records from Dr. M., of Sage Medical Group, dated from 1998 to May 2004, and subsequent private medical records from Mercy Hospital.  
The private medical records from Mercy Hospital do contain a report of a September 2013 ST Persantine electrocardiogram thallium stress test, which was negative.  The Peak Ex METs was 1.0, and the test was terminated at the Veteran's request.
In light of the Court's remand, the Board finds that additional attempts must be made to obtain a complete copy of the December 2010 private thallium stress test and the Persantine echocardiogram stress test that was performed in approximately 2005 (see report of November 2010 VA examination, page 1).   Exhaustive attempts have not been made to obtain these records, and this must be done prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).
The Veteran is advised that the duty to assist is not always a one-way street and if he desires help with his claim he must cooperate with VA's efforts to assist him.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In order for VA to obtain a copy of the 2005 Persantine echocardiogram stress test that the Veteran reported at his November 2010 VA examination, he must first identify the approximate date of this test, as well as the medical provider and facility.  

Further, as noted by the Veteran's representative in a September 2016 written brief, additional relevant private medical records were obtained after the March 2016 VA examination, and therefore were not reviewed by that VA examiner in connection with the VA examination.  In fact, the March 2016 VA examiner specifically stated that there were no available medical records dated after 2012 available for his review, and that he would complete an addendum to his opinion upon receipt of the updated medical information.  Such an addendum was not obtained.  

The Board finds that an addendum VA medical opinion must be obtained based on a review of the entire claims file, including any evidence received after the March 2016 VA examination, to include the private medical records received in May 2016.  The VA examiner should also review the prior November 2010 VA examination and May 2013 VA medical opinion, and the multiple ischemic heart disease Disability Benefits Questionnaires (DBQs) completed by private physicians dated in January 2012, February 2012, and June 2016, and provide a medical opinion as to when the Veteran's ischemic heart disease first manifested, and as to the current severity of this service-connected disability.

As noted previously, evidence of record shows that the Veteran has non-service-connected chronic obstructive pulmonary disease (COPD)/emphysema that is productive of shortness of breath, in addition to his service-connected ischemic heart disease.  See, e.g., February 1995 report of VA examination, February 2002 and May 2004 private medical records from Sage Medical Group, January 2012 DBQ, and February 2012 private medical record from Dr. H.  When a Veteran has both service-connected and non-service-connected disabilities, as in this case, the VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release form for medical records generated by his private health care providers.  Attempt to obtain any relevant VA or private medical records of treatment or evaluation of a cardiac disorder dated since May 2004, that are not already on file.  In particular, attempt to obtain the two records listed below.

Ask the Veteran to identify the date and medical provider or facility where a Persantine echocardiogram stress test was performed in about 2005 (as he told the November 2010 VA examiner).  If he returns the requested information, attempt to obtain these two records:

(a) A complete copy of the report of a December 2010 thallium stress test that was performed at Mercy Hospital.  See January 3, 2012 private cardiology consultation by Dr. M.H.   

(b) A copy of a Persantine echocardiogram stress test that was performed in approximately 2005.  See report of November 2010 VA examination.    

If the Veteran provides the requested releases, two attempts should be made to obtain these relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile. 

Associate any additional medical records with the claims file.

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Next, obtain an addendum VA medical opinion from the examiner who performed the March 2016 VA examination.  If that examiner is unavailable, the requested opinion should be obtained from a VA cardiologist.  A physical examination need only be performed if deemed necessary by the examiner.  The claims file must be provided to and reviewed by the examiner, and the examination report must reflect that this was done.

Specific relevant records for review include:  private medical records from Mercy Hospital including cardiac catheterization in January 2012, private medical records from Dr. M. of Sage Medical Group (VBMS receipt date in June 2005), reports of a November 2010 VA examination and a May 2013 VA medical opinion, and DBQs from private physicians dated in January 2012, February 2012, and June 2016.

Following review of the entire claims file, the examiner should be asked to provide a medical opinion as to the following questions:  

(a) When was ischemic heart disease first manifested?

(b) Comment on the severity of the Veteran's ischemic heart disease based on a review of the entire record, to include all evidence received since the prior March 2016 examination.  

(c) the examiner should address the Veteran's current METs workload and whether symptoms of dyspnea, fatigue, angina, dizziness, and syncope are present.  If there is left ventricular dysfunction provide the ejection fraction. 

(d) If the examiner concludes that any other diagnosed condition, such as a respiratory disorder, is productive of the above symptoms, then he/she should state whether the symptomatology associated with such condition can be distinguished from those symptoms associated with the Veteran's service-connected ischemic heart disease.  If so, the examiner should identify what symptoms can be attributed only to the non-service-connected disability.  If this is not possible, the examiner should so indicate.

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


